DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 11 are objected to because of the following informalities:  lines 5 and 6 of both claims recite “the at least one multiplexer” which should be corrected to reflect “the multiplexer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 – 3, 5 – 10, 12 – 17, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aldereguia et al. (US Publication Number 2011/0153899, hereinafter “Aldereguia”) in view of Ngo et al. (US Publication Number 2020/0334185, hereinafter “Ngo”).

4.	As per claims 1, 8 and 15, Aldereguia teaches a system, method and multiplexer, the multiplexer (multiplexer 144, figure 2, paragraph 28) comprising: an input (paragraph 28); a plurality of downstream channels (141, 142, figure 2, paragraph 28); and 5logic (122, figure 2) configured to select a communications (paragraph 34, communications protocol) channel through the multiplexer via an addressing protocol that uses pulse bursts received from a bus initiator via the input for initiation of the addressing, identification of the communications channel (paragraphs 34 – 41, detail the functionality of the downstream channel with addressing by the initiator), and 10termination of the addressing; wherein pulses of the pulse bursts are sufficiently short in duration to pass through filters of bus endpoints communicatively coupled to the downstream channels such that the pulse bursts are not processed by the bus endpoints (endpoint handling for the data transmission portions on the channels, figure 4).  
	Aldereguia does not explicitly disclose a multiplexer for use in a single-wire bus, the multiplexer comprising: an input being a single-wire bus input.
However, Ngo discloses a multiplexer for use in a single-wire bus, the multiplexer comprising: an input being a single-wire bus input (paragraphs 22 and 33).
Aldereguia and Ngo are analogous art because they are from the same field of endeavor of master/slave processing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Aldereguia and Ngo before him or her, to modify the bus of Aldereguia to include the single-wire bus of Ngo as it was commonly utilized in bus addressing.
One of ordinary skill would be motivated to make such modification in order to enhance system simplicity and efficiency (paragraphs 11 – 15).  Therefore, it would have been obvious to combine Ngo with Aldereguia to obtain the invention as specified in the instant claims.

5.	Aldereguia modified by the teachings of Ngo as seen in claim 1 above, as per claims 2, 9 and 16, Aldereguia teaches a system, method and multiplexer, wherein the bus initiator is a management controller for performing out-of- band management of the information handling system (paragraph 12, out-of-band handling).  

20 6.	Aldereguia modified by the teachings of Ngo as seen in claim 1 above, as per claims 3, 10 and 17, Aldereguia teaches a system, method and multiplexer, wherein each of the bus endpoints comprise a peripheral device of an information handling system (PID’s 111, figure 2).  

7.	Aldereguia modified by the teachings of Ngo as seen in claim 1 above, as per claims 5, 12 and 19, Ngo teaches a system, method and multiplexer, the logic further configured to transition the multiplexer from a discovery mode to a control mode for addressing in response to receiving an acknowledgment signal via the single-wire bus (paragraph 51, claim 8 acknowledgement by the slave in response to discovery).  

8.	Aldereguia modified by the teachings of Ngo as seen in claim 1 above, as per claims 6, 13 and 20, Ngo teaches a system, method and multiplexer, wherein the acknowledgment signal is received at the single-wire bus input during an idle period of a single-wire communications protocol (paragraph 51, period of response for the slave).  

9.	Aldereguia modified by the teachings of Ngo as seen in claim 1 above, as per claims 7, 14 and 21, Ngo teaches a system, method and multiplexer,  wherein the pulse bursts for initiation of the addressing are received at the single-wire bus input during an idle period of a single-wire communications protocol (paragraphs 43 and 44, initiation handling).

Allowable Subject Matter
10.	Claims 4, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Response to Arguments
11.	Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. Applicant argues the prior art does not teach pulse bursts for initiating and terminating addressing, where the pulses are sufficiently short in duration.
With respect to the Applicant’s arguments the Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The claims limitations do not preclude the prior art from functioning as necessitated.  The pulse bursts for initiation and termination necessitate a start and end of the addressing which is appropriately disclosed in the prior art in a sufficiently short duration.  In light of the presented arguments the Examiner acknowledges the novelty in pulses with respect to the addressing the specification aims to achieve and notes allowable subject matter best exemplified in claims 4, 11 and 18.
The Examiner also notes that any amendments should be done so in light of the claims of US Patent Number 11,294,849 in order to avoid a double patenting rejection.  To enhance compact prosecution the Applicant is encouraged to file a terminal disclaimer if the Applicant feels future amendments would necessitate one. 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625. The examiner can normally be reached 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184